DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 22, 2021 has been entered.  Claims 11-20 have been cancelled, claims 32 and 33 have been newly added and claims 1, 8, 21 and 28 have been amended.  Therefore, claims 1-10 and 21-33 are currently pending for examination.

Allowable Subject Matter
Claims 1-10 and 21-33 (renumbered as claims 1-23) are allowed.
The following is an examiner's statement of reasons for allowance: 
Regarding claims 1 and 21, the prior art of record does not sufficiently teach or suggest the claimed limitations in their entirety in view of applicant’s amendment and arguments filed on 09/22/2021 (see page 8 last paragraph and page 9, first and second paragraphs), such as  “determine, based on occlusion information obtained by the perception system, a likelihood that there is an occluded object in the external environment that is within a predetermined distance of the vehicle; determine whether the likelihood exceeds a threshold probability that there is an occluded object within the predetermined distance; in response to a determination that the likelihood exceeds the threshold probability that an occluded object is within the predetermined distance, select one of the plurality of sensors to be deployed in an active sensing mode; and instruct the perception system to deploy the selected sensor from a retracted position within a housing of the vehicle to an extended position external to the housing”.
Regarding claims 2-10 and 22-33, the claims are found allowable due to their dependence upon an already allowed claim and lacking any technical errors.
            Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nay Tun whose telephone number is (571)270-7939.  The examiner can normally be reached on Mon-Thurs from 9:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, Srilakshmi Kumar can be reached on (571) 272-7769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/Nay Tun/Primary Examiner, Art Unit 2687